Case 6:20-cv-00027-NKM-RSB Document 7 Filed 07/14/20 Page 1 of 3 Pageid#: 109




                               IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION

KIMBERLY HARTMAN                                )
                                                )
                   Plaintiff,                   )
                                                )
v.                                              )
                                                )
CENTRA HEALTH, INC.,                            )
                                                )
and                                             )   Case No.: 6:20CV00027
                                                )
STEPHANIE EAST,                                 )
                                                )
NATHAN CAMPBELL and                             )
                                                )
WESLEY GILLESPIE,                               )
                                                )
                   Defendants.                  )


  DEFENDANTS CENTRA HEALTH, INC., NATHAN CAMPBELL, AND STEPHANIE
          EAST’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

         Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Centra Health Inc.,

Stephanie East, and Nathan Campbell (collectively “the Centra Defendants”) move the Court to

dismiss with prejudice the Complaint (ECF No. 1) filed by Plaintiff Kimberly Hartman. As set

forth in the Centra Defendants’ Memorandum in Support of this Motion to Dismiss, Plaintiff’s

Complaint fails to state a claim on which relief can be granted and should be dismissed with

prejudice.

         The Centra Defendants respectfully request that the Court: (1) dismiss Plaintiff’s

Complaint (Counts 1-6) with prejudice; and (2) award Centra its attorneys’ fees, costs and

expenses incurred as permitted by law, and any such additional and further relief as the Court

deems just and proper.




{2738965-1, 106642-00064-01}
Case 6:20-cv-00027-NKM-RSB Document 7 Filed 07/14/20 Page 2 of 3 Pageid#: 110




Dated: July 14, 2020           Respectfully submitted,
                               CENTRA HEALTH INC, STEPHANIE EAST, AND NATHAN
                               CAMPBELL

                                                 By: /s/ J. Walton Milam III
                                                         Of Counsel




{2738965-1, 106642-00064-01}               2
Case 6:20-cv-00027-NKM-RSB Document 7 Filed 07/14/20 Page 3 of 3 Pageid#: 111




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of July, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notice to the following
counsel of record:

         M. Paul Valois, Esq.
         JAMES RIVER LEGAL ASSOCIATES
         7601 Timberlake Road
         Lynchburg, VA 24502
         Phone: 434-845-4529
         Fax: 434-845-8536
         mvalois@vbclegal.com

         Counsel for Plaintiff Kimberly Hartman

         Eric P. Burns, Esq.
         WILSON ELSER MOSKOWITZ
         EDELMAN & DICKER, LLP
         8444 Westpark Drive, Suite 510
         McLean, Virginia 22102
         (703) 245-9300
         (703) 245-9301 (Fax)
         eric.burns@wilsonelser.com

         Counsel for Defendant Wesley Gillespie


                                                  /s/ J. Walton Milam III          .




{2738965-1, 106642-00064-01}                      3
